EXHIBIT 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     THIS SEVENTH AMENDMENT TO CREDIT AMENDMENT (this “Amendment”) is made and
entered into as of September ___ 2008, by and among VOLUME SERVICES AMERICA,
INC., a Delaware corporation (“VSA”), VOLUME SERVICES, INC., a Delaware
corporation (“VS”), SERVICE AMERICA CORPORATION, a Delaware corporation (“SAC”)
(VSA, VS and SAC are sometimes collectively referred to herein as the
“Borrowers” and individually as a “Borrower”), CENTERPLATE, INC., a Delaware
corporation (“Holdings”), the Lenders signatory hereto, and GENERAL ELECTRIC
CAPITAL CORPORATION, as a Lender and as the Administrative Agent
(“Administrative Agent”).
Statement of Facts
     A. Borrowers, Holdings, the Lenders, and the Administrative Agent are
parties to that certain Credit Agreement, dated as of April 1, 2005, as amended
by that certain (i) First Amendment to Credit Agreement, dated as of April 15,
2005, (ii) Consent and Amendment, dated as of September 30, 2005, (iii) Third
Amendment to Credit Agreement, dated as of June 8, 2007, (iv) Waiver and Fourth
Amendment to Credit Agreement, dated as of March 10, 2008, (v) Consent and Fifth
Amendment to Credit Agreement, dated as of April 1, 2008, and (vi) Sixth
Amendment to Credit Agreement dated as of May 19, 2008 (as so amended, the
“Credit Agreement”; capitalized terms used but not defined in this Amendment
have the meanings given in the Credit Agreement, as amended by this Amendment),
whereby the Lenders have made certain extensions of credit to Borrowers.
     B. Borrowers, the other Loan Parties and the Lenders desire to waive and
amend certain provisions of the Credit Agreement as provided for herein.
Statement of Terms
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Waiver. The Borrower has requested that the Administrative Agent and the
Lenders waive the annual clean-up requirements of the Borrower as set forth in
Section 2.10(j) of the Credit Agreement solely for the 2008 Annual Fiscal Period
(the “Specified Non-Compliance”). Subject to the terms and conditions of this
Amendment, the Administrative Agent and the Lenders hereby waive the Specified
Non-Compliance, together with any Default or Event of Default that would
otherwise occur as a result of the Specified Non-Compliance; provided that the
waiver set forth in this Section 1 (a) shall apply only for the 2008 Annual
Fiscal Period, and (b) shall be deemed null and void ab initio and of no further
effect and such Specified Non-Compliance shall be an immediate Event of Default
if at any time a Merger Termination Event (as defined below at the end of
Section 2 hereof) shall have occurred.

 



--------------------------------------------------------------------------------



 



     2. Amendment. Subject to the terms and conditions of this Amendment, the
Credit Agreement shall be amended as follows:
          (a) Section 1.1 of the Credit Agreement is hereby amended by inserting
the following new definitions in proper alphabetical order:
          “Merger” shall mean the merger of Holdings with and into KPLT
Mergerco, Inc., a Delaware corporation, with KPLT Mergerco, Inc., a Delaware
corporation, being the survivor of such merger, as contemplated by the terms of
the Merger Agreement.
          “Merger Agreement” shall mean that certain Merger Agreement, dated on
or about September 18, 2008 by and among KPLT Holdings, Inc., a Delaware
corporation, KPLT Mergerco, Inc., a Delaware corporation and a direct, wholly
owned Subsidiary of KPLT Holdings, Inc., and Holdings, existing as of the
Seventh Amendment Effective Date, together with all schedules, annexes,
attachments and exhibits thereto, as the same may be further amended or modified
after the Seventh Amendment Effective Date, provided, however that such
amendment or modification does not violate the terms of Section 4 of the Seventh
Amendment.
          “Seventh Amendment” shall mean that certain Seventh Amendment to
Credit Agreement dated as of September ___, 2008 by and among Holdings, the
Borrowers, the Lenders party thereto and the Administrative Agent.
          “Seventh Amendment Effective Date” shall have the meaning given to
such term in Section 8 the Seventh Amendment.
          (b) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “EBITDA” and substituting in lieu thereof the following new
definition to read in its entirety as follows:
          “EBITDA” shall mean, for any Fiscal Period, consolidated net income
(or loss), as the case may be, of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with U.S. GAAP for such Fiscal Period
(excluding all extraordinary gains or losses), and adding back to the extent
deducted in determining such consolidated net income (or loss) for such Fiscal
Period: (a) Interest Expense, (b) Depreciation, (c) Amortization, (d) Closing
Costs in an amount not to exceed $8,000,000, (e) Tax Provisions, and (f) solely
for the purpose of determining (i) the Interest Coverage Ratio under
Sections 6.10 and 6.18, (ii) the Total Leverage Ratio under Sections 6.11 and
6.18, and (iii) the Senior Leverage Ratio under Sections 6.12 and 6.18, in each
case, and solely for each Monthly Fiscal Period commencing with the Monthly
Fiscal Period ending September 30, 2008 through and including the Monthly Fiscal
Period ended as of February 28, 2009, the following items shall be excluded:
(A) the IDS Secondary Expenses; (B) up to $7,000,000 for investment banking fees
(including a fairness opinion) and for legal expenses not related to amendments
in respect of this Agreement, in each case incurred for cash by Holdings after
the Fifth Amendment Effective Date; (C)

2



--------------------------------------------------------------------------------



 



up to $500,000 for other costs and expenses incurred for cash by Holdings after
the Sixth Amendment Effective Date; (D) up to $800,000 in costs and expenses
related to the Fifth Amendment; (E) up to $2,500,000 in costs and expenses
related to the Sixth Amendment; and (F) up to $1,300,000 in costs and expenses
related to the Seventh Amendment; provided that in the event Holdings or any of
its Subsidiaries makes a Permitted Business Acquisition during such period,
EBITDA for such period shall be calculated on a pro forma basis, based on the
results of such acquired person as if such Permitted Business Acquisition had
occurred on the first day of such period; and provided, further, that with
respect to any such Permitted Business Acquisition, EBITDA may be further
adjusted for post-acquisition cost savings so long as any and all such
adjustments are satisfactory to the Administrative Agent and the Administrative
Agent has received from the Borrowers all supporting financial information as
the Administrative Agent may reasonably request in order to properly consider
its approval of such adjustments. Solely for the purpose of determining (i) the
Interest Coverage Ratio under Sections 6.10 and 6.18, (ii) the Total Leverage
Ratio under Sections 6.11 and 6.18, and (iii) the Senior Leverage Ratio under
Sections 6.12 and 6.18, any amendment fees paid by Holdings or any other Loan
Parties in connection with any amendments of the Credit Agreement shall be
deemed not to constitute Cash Interest Expense, but shall be deemed to
constitute other costs and expenses of Holdings or such Loan Party.
          (c) Section 1.1 of the Credit Agreement is hereby amended by deleting
the definition of “Cash Interest Expense” and substituting in lieu thereof the
following new definition to read in its entirety as follows:
          “Cash Interest Expense” shall mean, for any Fiscal Period without
duplication, cash interest payments made in respect of the Indebtedness
outstanding under the Loan Documents, the Holdings Subordinated Notes, and other
permitted Indebtedness, including, without limitation or duplication, cash
payments in respect of Deferred Subordinated Note Interest and interest thereon,
such amounts to be net of any interest income (after giving effect to any
interest rate hedges) during such Fiscal Period, but excluding the amount of the
Deferred Subordinated Note Interest that has accrued on or prior to the date of
determination during such Fiscal Period and not been paid in cash. Solely for
the purpose of determining (i) the Interest Coverage Ratio under Sections 6.10
and 6.18, (ii) the Total Leverage Ratio under Sections 6.11 and 6.18, and
(iii) the Senior Leverage Ratio under Sections 6.12 and 6.18, any amendment fees
paid by Holdings or any other Loan Parties in connection with any amendments of
the Credit Agreement shall be deemed not to constitute Cash Interest Expense,
but shall be deemed to constitute other costs and expenses of Holdings or such
Loan Party.
     (d) Section 5.4 of the Credit Agreement is hereby amended by adding the
following new subsection (q) to read in its entirety as follows:
     (q) promptly upon receipt thereof, and in any event within three Business
Days, a copy of any written notice (I) received by any Loan Party or Subsidiary
stating or alleging that (i) such Loan Party or Subsidiary has breached

3



--------------------------------------------------------------------------------



 



its obligations under the Merger Agreement, (ii) any of the conditions precedent
to the effectiveness of the Merger have not been, or are incapable of being,
timely satisfied at any time and for any reason on or after the Seventh
Amendment Effective Date in accordance with the terms of the Merger Agreement,
or (iii) any other event has occurred that permits the termination of the Merger
Agreement or of the Merger, or that permits the MergerSub or Parent (under and
as defined in the Merger Agreement) to not consummate the Merger, in each case,
unless the MergerSub and Parent (under and as defined the Merger Agreement) has
agreed in a writing, in form and substance satisfactory to Administrative Agent,
to waive the effect of such event and to consummate the Merger and related
transactions in accordance with the terms of the Merger Agreement, (II) received
by any Loan Party of termination in respect of the Merger Agreement or the
Merger, or of any written amendment or modification of the Merger Agreement
entered into by any of the parties to the Merger Agreement, or (III) delivered
by any Loan Party to the MergerSub or Parent (under and as defined in the Merger
Agreement) of termination in respect of the Merger or the Merger Agreement.
          (e) Section 6.12 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following:
          SECTION 6.12 Senior Leverage Ratio. Permit the Senior Leverage Ratio
as of the end of any Monthly Fiscal Period ending during the period set forth
below to be greater than the ratio set forth below for such Monthly Fiscal
Period:

          Maximum Senior Applicable Period   Leverage Ratio
As of the Closing Date and for all Monthly Fiscal Periods ending on March 31,
2005 and thereafter through and including the Annual Fiscal Period 2007
  2.50 to 1.00
Monthly Fiscal Period ending on January 31, 2008
  2.40 to 1.00
Monthly Fiscal Periods ending on February 29, 2008 through and including
March 31, 2008
  2.50 to 1.00
Monthly Fiscal Periods ending on April 30, 2008 through and including June 30,
2008
  2.95 to 1.00
Monthly Fiscal Periods ending on July 31, 2008 through and including
February 28, 2009
  2.90 to 1.00
All Monthly Fiscal Periods ending thereafter
  2.40 to 1.00

          (f) Section 6.18 of the Credit Agreement is hereby amended by deleting
the initial clause (iii) in such Section in their entirety and substituting in
lieu thereof the following:
          (iii) The Senior Leverage Ratio is greater than:

4



--------------------------------------------------------------------------------



 



          Maximum Senior Applicable Period   Leverage Ratio
As of the Closing Date and for all Monthly Fiscal Periods ending on March 31,
2005 and thereafter through and including the Annual Fiscal Period 2007
  2.40 to 1.00
Monthly Fiscal Period ending on January 31, 2008
  2.30 to 1.00
Monthly Fiscal Periods ending on February 29, 2008 and March 31, 2008
  2.50 to 1.00
Monthly Fiscal Periods ending on April 30, 2008 through and including June 30,
2008
  2.85 to 1.00
Monthly Fiscal Periods ending on July 31, 2008 through and including
September 30, 2008
  2.80 to 1.00
All Monthly Fiscal Periods ending thereafter
  2.30 to 1.00

The amendments provided for above in Section 2 shall be deemed null and void ab
initio and of no further effect if, at any time on or after the date of this
Amendment, any of the following events shall have occurred (each such event is
referred to herein as a “Merger Termination Event”) (i) the Merger is not
consummated by February 28, 2009 for any reason, (ii) the Merger Agreement
terminates pursuant to its terms, (iii) Borrowers or any other Loan Party
receives a written notice of termination in respect of the Merger Agreement or
the Merger, or (iv) Borrowers or any other Loan Party delivers to the MergerSub
or Parent (under and as defined in the Merger Agreement) a written notice of
termination in respect of the Merger or the Merger Agreement.
     3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (a) this Amendment and
the Confirmation attached hereto have been duly authorized, executed and
delivered by such Borrower and any other Loan Party signatory thereto, (b) no
Default or Event of Default has occurred and is continuing on and as of the date
of this Amendment and after giving effect to this Amendment, and (c) all of the
representations and warranties made by Holdings, Borrowers or any of the other
Loan Parties in the Credit Agreement are true and correct in all material
respects on and as of the date of this Amendment and after giving effect to this
Amendment (except to the extent that any such representations or warranties
(i) expressly referred to a specific prior date, or (ii) have changed based upon
events expressly permitted by the Credit Agreement).
     4. Covenants. Each Borrower hereby covenants and agrees that (a) the
consummation of the Merger shall constitute a Change of Control as such term is
defined in the Credit Agreement, and (b) immediately upon the effective date of
the Merger, the Borrowers shall repay in full all of the outstanding Loans and
other Obligations and terminate the Commitments, and any failure on the part of
the Borrowers to do any of the foregoing shall constitute an immediate Event of
Default under the Credit Agreement.

5



--------------------------------------------------------------------------------



 



     5. Ratification. Each Borrower hereby ratifies and reaffirms each and every
term, covenant and condition set forth in the Credit Agreement and all other
documents delivered by such Borrower in connection therewith (including without
limitation the other Loan Documents to which such Borrower is a party),
effective as of the date hereof and after giving effect to this Amendment.
     6. Release. (a) Each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Administrative Agent
and Lenders, in their respective capacities as Administrative Agent and Lenders
under the Credit Agreement, and their successors and assigns, and their present
and former shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents and other representatives (the
Administrative Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, controversies, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
date that this Amendment is executed by all parties, in each case solely for or
on account of or relating to the Credit Agreement, any of the other Loan
Documents or the transactions thereunder or related thereto, but not including
any Claims based on (i) any unfulfilled Borrowing request that remains
outstanding as of the date of this Amendment and for which a request for
Borrowing has been properly given by Borrower Representative under the Credit
Agreement but not yet funded by Lenders, or (ii) checks, wire transfers or other
matters which are ancillary to the credit transactions contemplated by the
Credit Agreement.
     (b) Each Loan Party understands, acknowledges and agrees that its release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
     (c) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
     7. Reimbursement of Expenses. Additionally, Borrowers hereby agree, on a
joint and several basis, to reimburse the Administrative Agent and the Lenders
on demand for all reasonable costs and expenses (including without limitation
reasonable attorney’s fees) incurred by such parties in connection with the
negotiation, documentation and consummation of this Amendment and the other
documents executed in connection herewith and therewith and the transactions
contemplated hereby and thereby.

6



--------------------------------------------------------------------------------



 



     8. Conditions to Effectiveness. This Amendment shall be effective as of the
date of this Amendment (the “Seventh Amendment Effective Date”), subject to
satisfaction of each of the following conditions precedent, which conditions in
any event must be satisfied in full on or prior to October 16, 2008 in order for
this Amendment to be considered effective:
     (a) the Administrative Agent shall have received counterparts of this
Amendment, duly executed, completed and delivered by Borrowers, the
Administrative Agent and each of the Required Lenders;
     (b) the Administrative Agent shall have received payment from Borrowers of
all fees and expenses payable to it for its own account in connection with this
Amendment;
     (c) the Administrative Agent shall have received counterparts of the
Confirmation attached to this Amendment, duly executed, completed and delivered
by each Loan Party party thereto;
     (d) the Administrative Agent shall have received payment by 3:00 P.M. (New
York time), on the date that is one Business Day after the signing of the Merger
Agreement by all parties thereto, from Borrowers of the Amendment Fee (defined
below) for the account of the Lenders that have duly executed and delivered a
counterpart of this Amendment to the Administrative Agent on or prior to 3:00
P.M. (New York time), September 16, 2008; and
     (e) the Administrative Agent shall have received a copy of the Merger
Agreement in substantially final form, which Merger Agreement shall be in form
and substance reasonably satisfactory to the Administrative Agent.
     The parties hereto acknowledge and agree that this Amendment shall not
become effective, but shall terminate and be null and void, if each of the
foregoing conditions precedent are not satisfied in full on or prior to
October 16, 2008.
     9. Amendment Fee. Borrowers hereby agree to pay to each Lender (including
General Electric Capital Corporation) that executes and delivers a counterpart
of this Amendment to the Administrative Agent on or prior to 3:00 P.M. (New York
time), September 16, 2008 (such Lender referred to herein as a “Consenting
Lender”), an amendment fee (the “Amendment Fee”) an amount equal to the sum of
(1) the product of 0.50% multiplied by the amount of such Lender’s Revolving
Credit Commitment as of September 16, 2008 (prior to giving effect to the
reduction in such Revolving Credit Commitment pursuant to the amendment to
“Total Revolving Credit Commitment” set forth in Section 2(b) of this Amendment)
plus (2) the product of 0.50% multiplied by the outstanding principal amount of
such Lender’s Term Loans as of September 16, 2008. Borrower shall pay the
Amendment Fee in immediately available funds to the Administrative Agent for
distribution to the Consenting Lenders on or prior to 3:00 P.M. (New York time)
on the date that is one Business Day after the signing of the Merger Agreement
by all parties thereto; provided, however, that the Amendment Fee shall not be
due and payable by Borrowers (or distributed by the Administrative Agent) to
Consenting

7



--------------------------------------------------------------------------------



 



Lenders unless and until all of the conditions precedent set forth in
Sections 8(a) and (c) of this Amendment shall have been satisfied. Any such
Amendment Fees shall be distributed by the Administrative Agent to Consenting
Lenders within five (5) Business Days after receipt thereof from Borrower,
provided that all conditions precedent in Sections 8(a) and (c) have been
satisfied.
     10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SAID STATE.
     11. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, each Borrower hereby waives any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.
     12. Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.
     13. Entire Agreement. The Credit Agreement as amended by this Amendment
embodies the entire agreement between the parties hereto relating to the subject
matter hereof and supersedes all prior agreements, representations and
understandings, if any, relating to the subject matter hereof.
     14. No Other Amendments or Waivers. Except for the waiver and the
amendments set forth in Sections 1 and 2 above, the Credit Agreement and the
other Loan Documents shall remain unchanged and in full force and effect.
Nothing in this Amendment is intended, or shall be construed, to constitute a
novation or an accord and satisfaction of any of the Obligations or to modify,
affect or impair the perfection or continuity of the Administrative Agent’s and
the Lenders’ security interests in, security titles to or other Liens on any
Collateral.
[Remainder of page intentionally left blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to
Credit Agreement be duly executed by their respective duly authorized officers,
as of the date first above written.

            VOLUME SERVICES AMERICA, INC.
      By:           Name:           Title:           VOLUME SERVICES, INC.
      By:           Name:           Title:           SERVICE AMERICA CORPORATION
      By:           Name:           Title:           CENTERPLATE, INC.
      By:           Name:           Title:        

[Signature Page to Seventh Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender and
as Administrative Agent
      By:           Name:           Title:        

[Signature Page to Seventh Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



           
                                                                                    ,
as a Lender
      By:           Name:           Title:        

[Signature Page to Seventh Amendment to credit agreement]

 



--------------------------------------------------------------------------------



 



CONFIRMATION
          Each of the undersigned Loan Parties hereby acknowledges, consents and
agrees to the terms of the foregoing Amendment and agrees and confirms that its
obligations under each Loan Document to which it is a party will continue in
full force and effect after giving effect to such Amendment.
     This       day of                      2008.

            SERVICE AMERICA CONCESSIONS
CORPORATION,
a Maryland corporation
      By:           Name:           Title:           SERVICE AMERICA OF TEXAS,
INC., a Texas corporation
      By:           Name:           Title:           V.S.I. OF MARYLAND, INC.,
a Maryland corporation
      By:           Name:           Title:      

[Signature Page to Seventh Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------



 



         

            CENTERPLATE OF KANSAS, INC.,
a Kansas corporation
      By:           Name:           Title:        

[Signature Page to Seventh Amendment to Credit Agreement]

 